                                                                                     ✔ 2ULJLQDO
                                                                                     u                         u 'XSOLFDWH2ULJLQDO
$2&  :DUUDQWE\7HOHSKRQHRU2WKHU5HOLDEOH(OHFWURQLF0HDQV



                                           81,7(' 67$7(6 ',675,&7 &2857                                                   Sep 23, 2020

                                                                         IRUWKH                                      s/ JeremyHeacox
                                                             Eastern District of Wisconsin
                                                          BBBBBBBBBB'LVWULFWRIBBBBBBBBBB

                  ,QWKH0DWWHURIWKH6HDUFKRI
             (Briefly describe the property to be searched
                                                                                   &DVH1R
              or identify the person by name and address)
      $ %ODFN 6DPVXQJ *DOD[\ 6 WRXFKVFUHHQ VPDUW                                            20-M-434 (SCD)
    SKRQH UHIHUUHG WR DV WKH 'HYLFH FXUUHQWO\ ORFDWHG DW
   .HQRVKD 3ROLFH 'HSW XQGHU FDVH QR 

                 :$55$17%<7(/(3+21(2527+(55(/,$%/((/(&7521,&0($16
7R      $Q\DXWKRUL]HGODZHQIRUFHPHQWRIILFHU
           $QDSSOLFDWLRQE\ DIHGHUDOODZ HQIRUFHPHQW RIILFHU RUDQDWWRUQH\ IRUWKHJRYHUQPHQWUHTXHVWVWKHVHDUFKDQGVHL]XUH
RIWKHIROORZLQJSHUVRQRUSURSHUW\ ORFDWHG LQWKH                        (DVWHUQ   'LVWULFWRI            :LVFRQVLQ
(identify the person or describe the property to be searched and give its location)
  6HH DWWDFKPHQW $




        ,ILQGWKDWWKHDIILGDYLW V RUDQ\UHFRUGHGWHVWLPRQ\HVWDEOLVKSUREDEOHFDXVHWRVHDUFKDQGVHL]HWKHSHUVRQRUSURSHUW\
GHVFULEHGDERYHDQGWKDWVXFKVHDUFKZLOOUHYHDO (identify the person or describe the property to be seized)
  6HH DWWDFKPHQW %




         <28$5(&200$1'('WRH[HFXWHWKLVZDUUDQWRQRUEHIRUH                10-7-20                  (not to exceed 14 days)
       u LQWKHGD\WLPHDPWRSP ✔
                                                u DWDQ\WLPHLQWKHGD\RUQLJKWEHFDXVHJRRGFDXVHKDVEHHQHVWDEOLVKHG

        8QOHVVGHOD\HGQRWLFHLVDXWKRUL]HGEHORZ\RXPXVWJLYHDFRS\RIWKHZDUUDQWDQGDUHFHLSWIRUWKHSURSHUW\WDNHQWRWKH
SHUVRQIURPZKRPRUIURPZKRVHSUHPLVHVWKHSURSHUW\ZDVWDNHQRUOHDYHWKHFRS\DQGUHFHLSWDWWKHSODFHZKHUHWKH
SURSHUW\ZDVWDNHQ
        7KHRIILFHUH[HFXWLQJWKLVZDUUDQWRUDQRIILFHUSUHVHQWGXULQJWKHH[HFXWLRQRIWKHZDUUDQWPXVWSUHSDUHDQLQYHQWRU\
DVUHTXLUHGE\ODZDQGSURPSWO\UHWXUQWKLVZDUUDQWDQGLQYHQWRU\WR                  +RQRUDEOH 6WHSKHQ & 'ULHV                
                                                                                                  (United States Magistrate Judge)

     u 3XUVXDQWWR86&D E ,ILQGWKDWLPPHGLDWHQRWLILFDWLRQPD\KDYHDQDGYHUVHUHVXOWOLVWHGLQ86&
  H[FHSWIRUGHOD\RIWULDO DQGDXWKRUL]HWKHRIILFHUH[HFXWLQJWKLVZDUUDQWWRGHOD\QRWLFHWRWKHSHUVRQZKRRUZKRVH
SURSHUW\ZLOOEHVHDUFKHGRUVHL]HG(check the appropriate box)
     u IRU         GD\V(not to exceed 30) u XQWLOWKHIDFWVMXVWLI\LQJWKHODWHUVSHFLILFGDWHRI                                     


'DWHDQGWLPHLVVXHG                    9-23-20 9:55 am
                                                                                                          Judge’s signa
                                                                                                                  signature

&LW\DQGVWDWH                  Milwaukee, Wis                                               86 0DJLVWUDWH 6WHSKHQ & 'ULHV
                                                                                                        Printed name and title
                           Case 2:20-mj-00434-SCD Filed 08/24/21 Page 1 of 19 Document 2
$2&  :DUUDQWE\7HOHSKRQHRU2WKHU5HOLDEOH(OHFWURQLF0HDQV 3DJH

                                                                             5HWXUQ
&DVH1R                                'DWHDQGWLPHZDUUDQWH[HFXWHG                    &RS\RIZDUUDQWDQGLQYHQWRU\OHIWZLWK
772120-20-0104                           October 1, 2020, 12:00PM                            Kenosha Police Department
,QYHQWRU\PDGHLQWKHSUHVHQFHRI
  ATF Special Agent Ryan Arnold
,QYHQWRU\ RIWKHSURSHUW\ WDNHQDQGQDPH V RIDQ\ SHUVRQ V VHL]HG
   Text messages, photos, videos, various application data, IP addresses, Snapchat information, contact numbers, toll records of
   phone calls and various other electronic information seized from cell phones




                                                                         &HUWLILFDWLRQ


        ,GHFODUHXQGHUSHQDOW\RISHUMXU\WKDWWKLVLQYHQWRU\LVFRUUHFWDQGZDVUHWXUQHGDORQJZLWKWKHRULJLQDOZDUUDQWWRWKH
GHVLJQDWHGMXGJH



          08/24/2021                                                             RICHARD CONNORS                 Digitally signed by RICHARD CONNORS
                                                                                                                 Date: 2021.08.24 11:07:51 -05'00'
'DWH
                                                                                                   Executing officer’s signature

                                                                                 ATF Special Agent Richard Connors
                                                                                                      Printed name and title




                           Case 2:20-mj-00434-SCD Filed 08/24/21 Page 2 of 19 Document 2
                                      ATTACHMENT A


       The property to be searched is a Black Samsung Galaxy S20 touchscreen smart phone,

(the “Device”). The Device is currently located at Kenosha Police Department Property ID

Bureau located at 1000 55th St, Kenosha, WI, 53140. The Device is inventoried under case

number 2020-00047576, item number 9.

       This warrant authorizes the forensic examination of the Device for the purpose of

identifying the electronically stored information described in Attachment B.




         Case 2:20-mj-00434-SCD Filed 08/24/21 Page 3 of 19 Document 2
                                         ATTACHMENT B


       1.       All records on the Device described in Attachment A that relate to violations of

Title 18, United States Code, Sections 922(a)(6) and (g)(3) and involve Nygil A. MCDANIEL

since April 17, 2020, including:


             a. lists of narcotics dealers and related identifying information;
             b. types, amounts, and prices of drug transactions, as well as dates, places, and
                amounts of specific transactions;
             c. any information related to sources of drugs or firearms (including names, addresses,
                phone numbers, or any other identifying information);
             d. any information related to MCDANIEL’s purchase, receipt, or possession of
                firearms during the time he has been prohibited by federal law from possessing
                firearms;
             e. any information recording MCDANIEL’s schedule or travel to the present;
             f. all bank records, checks, credit card bills, account information, and other financial
                records relevant to the sale and/or trade of narcotics and firearms;
             g. photos, videos, IP addresses, contact information, contact lists;
             h. text messages, social media messages and content, SMS messages, iMessage data,
                relating to the sale and/or trade of narcotics and firearms;
             i. electronic mail to include the content of the emails, and associated email addresses,
                relating to the sale and/or trade of narcotics and firearms;
       2.       Evidence of user attribution showing who used or owned the Device at the time the
things described in this warrant were created, edited, or deleted, such as logs, phonebooks, saved
usernames and passwords, documents, and browsing history.

       As used above, the terms “records” and “information” include all of the foregoing items of
evidence in whatever form and by whatever means they may have been created or stored, including
any form of computer or electronic storage (such as flash memory or other media that can store
data) and any photographic form.




            Case 2:20-mj-00434-SCD Filed 08/24/21 Page 4 of 19 Document 2
EE  E 9:'B/1E&<ECE@2 E +;(73 E8=E )D>E$0-!E,".?56*#E%4AE

                                                                                                                             Sep 23, 2020
                                          
                                                                    ɸ΂ѾϺIǳѾ                                               s/ JeremyHeacox
                                                       ôƝϻ=ρѾ ïʪkϼ΃LǒϽѾXɦѾňʫωƩ͂TϊʬѾ

              Ć̇ѾϾʋǴѾ Ė рǵ΄Ѿ̓ɧѾϿ@ѾĲǶƙκƪѾ̈́ɨѾ
          ~XLe«)4$Y 5«R6«yz7£§«co«8¡a%S9*«
           ͅ΅ѾʭǔǷ¬­¤˟ѫѾT:«}pj«Ƣ f;«+«¤01<«
   ÕѾ áˤŜƫˣѾ ĳŝ˶ϋ̈ʂѾăŞ˥şѪѾĴºѾЀ͆ƬʌόƭΆ>ǹ̉Ѿύ˷ŠτѾ
                                                                                     åƞǸѾęѾ
                                                                                                20-M-434 (SCD)
 ͭʍ͇̊ǺѾ ·ǻɩǼζηǽǕѾЁ͈ѾšώѾЂʎǾѾpðǿќʮƮȀqѾƯdΈȁ̋сѬѾ͉ưŢЃȂǖѾ ţЄѾ            
ďȃ̌͊ϏʏŤѾ ģ͋˦ʯƱȄѾñȅͮЅѾ ̍Ǘ?ΉѾƲťϐ?Ѿ̎͌Ѿ  ##ÁÇÄÈÅÊѾ                  

    ÖĤ*Đć%×ĻċĢĚѾ þğĪѾØѾ ŉÙīıěļѾ âŇѾĽõđö*Ą)Ĝ÷Ѿ)+ѾĠ.ą'ĬѾ ĭøĔ˙ѾÚãĒ'Ѿùēúæ.+ġĝĈ%Ѿ ėûÛĞĵѾ
           ĉѾŦѾɪǘȆa/PѾNŧѣѾȇ̏ɹΊƳ˸Ȉ̐ІѾɶƴ΋Ѿ\aѾŨ̑Ѿũт[θ̿ȉѭѾ ɺΌѾЇʐȊѾHYѝȋὶ˹Ȍ̒ЈѾ΍ȍͿяȎϑЉѾŪѾϒ@ ΎƵʑѾ Ѥ0ςū̓ЊѾ0;ѾeЋŬЌȏѾѐ̔ǙȐΏѾ
`A ˧ЍѮѾ͍ɫѾͯπёψѾЎʒ ЏѾ ĊѾ ʓŭўȑѾΐȒƟ̕ѾА͎Ѿƣȓ˚ȔџȕѾБʔŮВѾZUѾ ГIȖѾ ɻNZѥL̖ʃѾͰȗΑϓ͏UѾ͐ΒѾͱΓX`AχѾ Z,=b©«U>«{?qk«r«-@&[!A« lʕщѾ
.0+/3489уͬѾ "B«ϔȘђΔǚ®¯ÍǛѾ&979\« $ 5'
  ĶșBѾůъŰƶʖ˺C̗ДѾÜѾ

˨͑ƷűЕǜѾ ʰ̘ѾmʗѾ            üŲЖȚd́Ѿ
Osl«t«3']#C«VD«| ¥Pd¢ «u«WE«F^G.«
                                                 òʱЗξƸѾ[ɬѾ   
                                                                   Ŋƹ̙͒̚Ѿ ѹ ИJțΕѾʲϕѾ ̛͓ѦѾƺ͔̜ƻųOȜǝѾyǲ°±ЙˠѯѾКʘȝ

  ,CȞѾŴыŵƼʙ˻ȟ̝ЛѾäѾ


           ľKȠѾ51gʳfѾɼΖѾМȡѾϖȢ/λƽѾn̞ǞȣΗѾÿȤǟѾ ĮѾ çΘʴѾĥ"ѾÂ¥ѾuƾzѾʵϗѾ   9,(9v«gwK
                 ѻѾȥѠʶ6̟ƿȦѾ͕ɭѾ1ѾǀοȧÒѾ
                   Ѿ ǁ͖̠НμƛƤŶ̡7Ѿ ʀѓʷОϘѾ͗ɮѾǂΙʸSȨѾ\ΚѾПʚ=ΛѾʹРȩSϙѾ ˛RRHŷ˰˱ѰѾ ͲϚȪϛȫ6ÓѾ
                 ͳΜ͘ʹDυѱѾǠȬϜʺʄ̢ȭ8Ѿ ɽΝѾєϝȮѾ ʻ̣Сȯ̤ǡȰǢѾ ɾΞѾѕϞȱѾ͙ΟѾіϟD8Ѿʼ̥Ѿǃ͚˼˽ʽфхʾ̦ʅѾŸѾǄν˞ȲÔѾ
                 ¡Ѿ ŹѾ͵FΠģ͛Ѿ Т͜ѾƥȳѾƚσȴfУȵǣѾ͝ΡѾźѾͶȶ΢Ϡ̨͞Ѿ ѧʛYѾʿϡѾ ї̩Żʁ˲OѲѾΣȷϢcƜˀTȸǤѾ

           ĿʜȹѾϣȺżΤǅKѾˁjѾΥȻPŽȼǥѾ]Ѿ Ѿѡ˂͟˩ž˃]̪Ѿ͠ɯÎѾ
                                                                         
       ¦$Ѿ łķè Ѿ Ë »2}Æ{Ѿ                    ĀſQϤѾĸФ3ХȽ˾ȾVЦѾЧ͡Ѿ(ȿ9EΦƀQѾ(˄Χɀ2Ψ˿hѾĕ˜ǆ̫hѾ
       §$Ѿ  Ì¼½vʆ~x¾|Ѿ                    Ń̬˪Ɓѩј˫ѾĦ͢ϥϦ>ϧϨ̭ͣѾͤɰѾā˅bE3ῺϩѾ

           ŀʝɁѾƂͷ͸˳˝ǇƃШˆ̮Ѿ ˇiѾƦƠɂ7Ѿ̯ͥѾЩʞɃiѾɵǈЪϪÏѾ
          ,ɄɅѾ4ɷ:4ѢЫѾƄьƅǉʟB9 Ѿ


             ḛ́ͦЬˈ̱љɆǦѾͧWѾЭɇѾƆэƇǊʠɈǧѾϫʡɉɊц!Ѿ
            ¢Ѿ &ɋˬƈѳɌǨѾ ̲ͨЮˉǋɍѾɱѾ ŋŌѾ ǩƉѴϬѾ _¨«N(«Hm/`nQ«M I«hxJ« ¦i« «2ª« «« ˊϭѾΪɎ΀њϮЯɏ<ѾћWǪΫѾ
               ¨ÉѾ ńĹ!ê"Ѿ ѸѾ ¿©£ÀƘѾаʢGѾ5ơˋeѾ^ɲѾʣMǓѾMϯѾjFбѾ ɿφʤѾ^̳ѾвʥGѺ
                                                                           Ѽѽ

                                                                                                Ý͹ͺoѨ́ѾrϰѾ ϱªʇ²³Ɗ´ņάгsѾ
                                                                                         ÞŁĂѾĺßѾįˌǌʦƋέ:ѾýѾ ë_V̴_bϲ Ѿ Č˴Ѿ
                                                                                              ħήˍµ¶дɐǫѾ̵ƌ̂ɑѾƍ̶ǬѾеˢ˭ɒѾ

àчшɓϳжɔ;ѾзͩѾƧѵѾ иʧɕѾƎͻͼˮˎǍ ̷йѾˏ̸ѾƏǎǏͪί<Ɛ̹ǐɖѾːʨѾJѾcɗ΁nˑΰɘ̃ə̺ϴѾͫɳɴɚǭ ѾİѾ ìα˒̄ ѾĨѾÃ «Ѿ ƨѶѾ
        telephone
ō ŎŏŐőŒœŔ                           ŕ ŖŗŘѾ wϵ;ɥǑˡѷѾ1" #9!62-)9% *


 &ƑmɛÐѾ      9/23/20
                                                                                                  Ďǯʈɝt϶ѾϷ˔ʉ̼Ɣ˵čβɞѾ
                   Milwaukee, WI                                                        Ņ-Ѿ Ęƕʊ˕ϸмγƖнɟѾ-оͽʩɠ̽ѾîѾ óδ˖ϹѾ
 í˓юѾ ƒ̻ǮѾkкƓлɜÑѾ řŚѾśѾ
                                                                                                ĩε˗̅ɡǰѾ̾Ɨ̆ɢѾɤ·¸¹ǱѾп˘l˯ɣѾ


                   Case 2:20-mj-00434-SCD Filed 08/24/21 Page 5 of 19 Document 2
                            AFFIDAVIT IN SUPPORT OF AN
                        APPLICATION FOR A SEARCH WARRANT


       I, ATF SPECIAL AGENT RICHARD CONNORS, being first duly sworn, hereby

depose and state as follows:


                      INTRODUCTION AND AGENT BACKGROUND


       1.       I make this affidavit in support of an application under Rule 41 of the Federal

Rules of Criminal Procedure for a search warrant authorizing the examination of property—an

electronic device—which is currently in law enforcement possession, and the extraction from

that property of electronically stored information described in Attachment B.


       2.       I am employed as a Special Agent with the United States Department of Justice,

Bureau of Alcohol, Tobacco, Firearms and Explosives (ATF) assigned to the Milwaukee Field

Office since October of 2015. I have been employed as a full time law enforcement officer for

over 5 years. I have received training at the Federal Law Enforcement Training Center in

Glynco, GA. I attended the Criminal Investigator Training Program, as well as ATF’s Special

Agent Training Program. I have received training in the investigation of unlawful possession of

firearms, the unlawful transfer of firearms, and the unlawful dealing in firearms without a

dealers’ license. Prior to becoming a Special Agent with the ATF, I received two (2) bachelor’s

degrees from Northern Illinois University in the fields of Sociology and International Relations. I

have received a Master’s degree from Northern Illinois University in the field of American

Government.

       3.       I have received training in the investigation of firearms trafficking, and I work

alongside several senior ATF agents who have worked extensive firearms trafficking



            Case 2:20-mj-00434-SCD Filed 08/24/21 Page 6 of 19 Document 2
investigations in the past. I have additionally worked multiple investigations involving

individuals prohibited from possessing firearms. I know that there are ten categories that can

prohibit a person from possessing firearms to include being an unlawful user of a controlled

substance.

       4.       I have participated in several firearms trafficking investigations that involved the

seizure of computers, cellular phones, cameras, and other digital storage devices, and the

subsequent analysis of electronic data stored within these computers, cellular phones, cameras,

and other digital storage devices. In many occasions, this electronic data has provided evidence

of the crimes being investigated and corroborated information already known or suspected by

law enforcement.

       5.       Furthermore, I know from training and experience it is common for drug users,

drug dealers, firearms traffickers, and firearms straw purchasers to communicate via cellular

phone through a variety of electronic media. For example, drug dealers often use text (SMS)

messaging, phone calls, electronic mail, messaging applications, and/or various social media

applications such as Facebook or Twitter, to facilitate their distribution.

       6.       The facts in this affidavit come from my personal observations, my training and

experience, and information obtained from other investigators and witnesses. This affidavit is

intended to show merely that there is sufficient probable cause for the requested warrant and

does not set forth all of my knowledge about this matter.


                     IDENTIFICATION OF THE DEVICE TO BE EXAMINED


       7.       The property to be searched is a Black Samsung Galaxy S20 touchscreen smart

phone, hereinafter referred to as the “Device.” The Device is currently located at the Kenosha

                                                  2



            Case 2:20-mj-00434-SCD Filed 08/24/21 Page 7 of 19 Document 2
Police Department Property ID Bureau, 1000 55th St, Kenosha, Wisconsin 53140. The Device is

inventoried under case number 2020-00047576, item number 9.


       8.       The applied-for warrant would authorize the forensic examination of the Device

for the purpose of identifying electronically stored data particularly described in Attachment B.


                                      PROBABLE CAUSE


       9.       On August 26, 2020, a subject identified as Nygil A. MCDANIEL (B/M, DOB:

03/19/1994) was stopped by officers from the Kenosha Police Department (KPD) for a curfew

violation after days of civil unrest related to an officer involved shooting which occurred on

August 23, 2020. A city-wide curfew order was issued from 7:00PM on 08/26/2020 until

7:00AM on 08/27/2020.

       10.      At approximately 8:30PM on the evening of August 26, KPD officers observed

two individuals walking eastbound in an alleyway between 52nd and 53rd streets in Kenosha.

Officers saw at least one long gun resembling an assault rifle. Both individuals, including

MCDANIEL, were detained for violating the citywide curfew order. As officers approached,

MCDANIEL lowered a loaded AK-style pistol to the ground. He told officers that he had another

firearm in his backpack. After an inventory search of a black tactical backpack worn by

MCDANIEL, officers recovered one (1) Glock pistol, model 27, .40 caliber, bearing serial

number BGBX771, one (1) clear plastic bag containing a green leafy substance which appeared

to be marijuana, and one (1) Samsung touchscreen cell phone with a black camouflage pattern

case. MCDANIEL was arrested for violating state of Wisconsin statutes 961.41(3G)(e)-

possession of marijuana, 941.23(2)-carry concealed weapon, and 323.28-curfew violation.



                                                 3



            Case 2:20-mj-00434-SCD Filed 08/24/21 Page 8 of 19 Document 2
       11.    Continuing on the same date, KPD Officer Jason Krueger weighed the suspected

bag of marijuana which had an approximate weight of 13.6 grams. Additionally, Officer Krueger

tested the substance using a Duquenois-Levine Reagent E test kit. The substance tested positive

for the presence of THC.

       12.    On August 27, 2020, your affiant along with ATF Special Agent Dalton Evertz

interviewed MCDANIEL regarding his arrest. The custodial interview occurred at the Kenosha

County Sheriff’s Department and was audio/video recorded. The Miranda warning was

administered via recitation of ATF Form 3200.4 (Advice of Rights and Waiver); MCDANIEL

voluntarily waived his rights. Additionally, MCDANIEL voluntarily waived the right to prompt

presentment in Federal Court and stated that he wished to speak with us.

       13.    After MCDANIEL waived his rights, I asked MCDANIEL to explain the events

leading up to his arrest on August 26, 2020. MCDANIEL stated that he, along with his cousin,

had planned on attending protests in Kenosha to “deter someone from making a mistake.”

MCDANIEL explained he is a Kenosha resident and did not want to see any damage done to his

community. MCDANIEL acknowledged, in relevant part, that when he was arrested he

possessed a “draco” (which I know to be a common term for an AK-style pistol), a Glock 27

pistol, and marijuana. MCDANIEL informed the SAs that the AK-style pistol he was carrying

belonged to his cousin, who was the other individual stopped with him in the alleyway.

MCDANIEL again admitted he had an additional firearm, a Glock 27 .40 caliber pistol, in the

backpack he was carrying at the time of his arrest. MCDANIEL stated he was the owner of the

Glock 27 pistol. MCDANIEL informed the SAs he purchased the firearm from Gander Mountain

in/around March 2020. I am aware that Gander Mountain is now known as Camping World of

Kenosha and is a Federal Firearms Licensee. MCDANIEL claimed that he had not carefully

                                               4



         Case 2:20-mj-00434-SCD Filed 08/24/21 Page 9 of 19 Document 2
reviewed the Firearms Transaction Record (ATF Form 4473) that he completed as part of that

purchase.

       14.     I asked MCDANIEL to discuss his (MCDANIEL’s) marijuana usage.

MCDANIEL replied that he smokes marijuana “not every day, but just about.” MCDANIEL

admitted that he has been a regular user of marijuana for several years, and estimated that he has

been using marijuana approximately five times per week throughout 2020.

       15.     Lastly, MCDANIEL confirmed the cell phone located in his backpack was a

Samsung Galaxy S20.

       16.     On September 16, 2020, SA Evertz obtained the Firearms Transaction Record

(ATF Form 4473) for the aforementioned Glock 27 handgun. The firearm was transferred to

MCDANIEL on April 24, 2020, from Federal Firearm Licensee Gander Outdoors located at

6802 118th Ave, Kenosha, WI, 53142. The form asked: “Are you an unlawful user of, or addicted

to, marijuana or any depressant, stimulant, narcotic drug, or any other controlled substance?”

On April 17, 2020, MCDANIEL filled out the firm and answered “no”; MCDANIEL certified

that this answer was “still true, correct, and complete” a week later when he took possession of

the Glock.

       17.     I am aware through training and experience that individuals who consume and/or

distribute controlled substances often rely on communication devices in order to acquire and/or

sell these substances. MCDANIEL’s admitted possession and regular use of marijuana suggests

that there could be evidence of narcotics consumption within the Device. I therefore respectfully

seek a warrant to search for evidence of MCDANIEL’s unlawful use of, or addiction to,

controlled substances while possessing firearms.



                                                5



        Case 2:20-mj-00434-SCD Filed 08/24/21 Page 10 of 19 Document 2
       18.      The Device is currently in the lawful possession of the Kenosha Police

Department. KPD seized the device incident to MCDANIEL’s arrest. Therefore, while KPD

might already have all necessary authority to examine the Device, I seek this additional warrant

out of an abundance of caution to be certain that an examination of the Device will comply with

the Fourth Amendment and other applicable laws.


       19.      The Device is currently in storage at the Kenosha Police Department Property ID

Bureau located at 1000 N. 55th St, Kenosha, WI, 53140. The device is inventoried under KPD

case number 2020-00047576, item 9. In my training and experience, I know that the Device has

been stored in a manner in which its contents are, to the extent material to this investigation, in

substantially the same state as they were when the Device first came into the possession of the

Kenosha Police Department.


                                      TECHNICAL TERMS


       20.      Based on my training and experience, I use the following technical terms to

convey the following meanings:


             a. Wireless telephone: A wireless telephone (or mobile telephone, or cellular

                telephone) is a handheld wireless device used for voice and data communication

                through radio signals. These telephones send signals through networks of

                transmitter/receivers, enabling communication with other wireless telephones or

                traditional “land line” telephones. A wireless telephone usually contains a “call

                log,” which records the telephone number, date, and time of calls made to and

                from the phone. In addition to enabling voice communications, wireless


                                                  6



         Case 2:20-mj-00434-SCD Filed 08/24/21 Page 11 of 19 Document 2
    telephones offer a broad range of capabilities. These capabilities include: storing

    names and phone numbers in electronic “address books;” sending, receiving, and

    storing text messages and e-mail; taking, sending, receiving, and storing still

    photographs and moving video; storing and playing back audio files; storing

    dates, appointments, and other information on personal calendars; and accessing

    and downloading information from the Internet. Wireless telephones may also

    include global positioning system (“GPS”) technology for determining the

    location of the device.


 b. Digital camera: A digital camera is a camera that records pictures as digital

    picture files, rather than by using photographic film. Digital cameras use a

    variety of fixed and removable storage media to store their recorded images.

    Images can usually be retrieved by connecting the camera to a computer or by

    connecting the removable storage medium to a separate reader. Removable

    storage media include various types of flash memory cards or miniature hard

    drives. Most digital cameras also include a screen for viewing the stored images.

    This storage media can contain any digital data, including data unrelated to

    photographs or videos.


 c. Portable media player: A portable media player (or “MP3 Player” or iPod) is a

    handheld digital storage device designed primarily to store and play audio, video,

    or photographic files. However, a portable media player can also store other

    digital data. Some portable media players can use removable storage media.

    Removable storage media include various types of flash memory cards or

                                      7



Case 2:20-mj-00434-SCD Filed 08/24/21 Page 12 of 19 Document 2
    miniature hard drives. This removable storage media can also store any digital

    data. Depending on the model, a portable media player may have the ability to

    store very large amounts of electronic data and may offer additional features such

    as a calendar, contact list, clock, or games.


 d. GPS: A GPS navigation device uses the Global Positioning System to display its

    current location. It often contains records the locations where it has been. Some

    GPS navigation devices can give a user driving or walking directions to another

    location. These devices can contain records of the addresses or locations involved

    in such navigation. The Global Positioning System (generally abbreviated

    “GPS”) consists of 24 NAVSTAR satellites orbiting the Earth. Each satellite

    contains an extremely accurate clock. Each satellite repeatedly transmits by radio

    a mathematical representation of the current time, combined with a special

    sequence of numbers. These signals are sent by radio, using specifications that

    are publicly available. A GPS antenna on Earth can receive those signals. When

    a GPS antenna receives signals from at least four satellites, a computer connected

    to that antenna can mathematically calculate the antenna’s latitude, longitude, and

    sometimes altitude with a high level of precision.


 e. PDA: A personal digital assistant, or PDA, is a handheld electronic device used

    for storing data (such as names, addresses, appointments or notes) and utilizing

    computer programs. Some PDAs also function as wireless communication

    devices and are used to access the Internet and send and receive e-mail. PDAs

    usually include a memory card or other removable storage media for storing data

                                      8



Case 2:20-mj-00434-SCD Filed 08/24/21 Page 13 of 19 Document 2
    and a keyboard and/or touch screen for entering data. Removable storage media

    include various types of flash memory cards or miniature hard drives. This

    removable storage media can store any digital data. Most PDAs run computer

    software, giving them many of the same capabilities as personal computers. For

    example, PDA users can work with word-processing documents, spreadsheets,

    and presentations. PDAs may also include global positioning system (“GPS”)

    technology for determining the location of the device.


 f. IP Address: An Internet Protocol address (or simply “IP address”) is a unique

    numeric address used by computers on the Internet. An IP address is a series of

    four numbers, each in the range 0-255, separated by periods (e.g., 121.56.97.178).

    Every computer attached to the Internet computer must be assigned an IP address

    so that Internet traffic sent from and directed to that computer may be directed

    properly from its source to its destination. Most Internet service providers control

    a range of IP addresses. Some computers have static—that is, long-term—IP

    addresses, while other computers have dynamic—that is, frequently changed—IP

    addresses.


 g. Internet: The Internet is a global network of computers and other electronic

    devices that communicate with each other. Due to the structure of the Internet,

    connections between devices on the Internet often cross state and international

    borders, even when the devices communicating with each other are in the same

    state.




                                     9



Case 2:20-mj-00434-SCD Filed 08/24/21 Page 14 of 19 Document 2
       21.      Based on my training, experience, and research, and from consulting the

manufacturer’s advertisements and product technical specifications available online at

www.samsung.com, I know that the Device has capabilities that allow it to serve as a wireless

telephone, digital camera, portable media player, GPS navigation device, and PDA. In my

training and experience, examining data stored on devices of this type can uncover, among other

things, evidence that reveals or suggests who possessed or used the device.


                   ELECTRONIC STORAGE AND FORENSIC ANALYSIS


       22.      Based on my knowledge, training, and experience, I know that electronic devices

can store information for long periods of time. Similarly, things that have been viewed via the

Internet are typically stored for some period of time on the device. This information can

sometimes be recovered with forensics tools.


       23.      Forensic evidence. As further described in Attachment B, this application seeks

permission to locate not only electronically stored information that might serve as direct

evidence of the crimes described on the warrant, but also forensic evidence that establishes how

the Device was used, the purpose of its use, who used it, and when. There is probable cause to

believe that this forensic electronic evidence might be on the Device because:


             a. Data on the storage medium can provide evidence of a file that was once on the

                storage medium but has since been deleted or edited, or of a deleted portion of a

                file (such as a paragraph that has been deleted from a word processing file).




                                                 10



         Case 2:20-mj-00434-SCD Filed 08/24/21 Page 15 of 19 Document 2
             b. Forensic evidence on a device can also indicate who has used or controlled the

                device. This “user attribution” evidence is analogous to the search for “indicia of

                occupancy” while executing a search warrant at a residence.


             c. A person with appropriate familiarity with how an electronic device works may,

                after examining this forensic evidence in its proper context, be able to draw

                conclusions about how electronic devices were used, the purpose of their use, who

                used them, and when.


             d. The process of identifying the exact electronically stored information on a storage

                medium that is necessary to draw an accurate conclusion is a dynamic process.

                Electronic evidence is not always data that can be merely reviewed by a review

                team and passed along to investigators. Whether data stored on a computer is

                evidence may depend on other information stored on the computer and the

                application of knowledge about how a computer behaves. Therefore, contextual

                information necessary to understand other evidence also falls within the scope of

                the warrant.


             e. Further, in finding evidence of how a device was used, the purpose of its use, who

                used it, and when, sometimes it is necessary to establish that a particular thing is

                not present on a storage medium.


       24.      Nature of examination. Based on the foregoing, and consistent with Rule

41(e)(2)(B), the warrant I am applying for would permit the examination of the device consistent

with the warrant. The examination may require authorities to employ techniques, including but


                                                 11



        Case 2:20-mj-00434-SCD Filed 08/24/21 Page 16 of 19 Document 2
not limited to computer-assisted scans of the entire medium, that might expose many parts of the

device to human inspection in order to determine whether it is evidence described by the warrant.


       25.     Manner of execution. Because this warrant seeks only permission to examine a

device already in law enforcement’s possession, the execution of this warrant does not involve

the physical intrusion onto a premises. Consequently, I submit there is reasonable cause for the

Court to authorize execution of the warrant at any time in the day or night.


                                         CONCLUSION


       26.     I submit that this affidavit supports probable cause for a search warrant

authorizing the examination of the Device described in Attachment A to seek the items described

in Attachment B.


                                                  Respectfully submitted,



                                                  RICHARD E. CONNORS III
                                                  Special Agent
                                                  Bureau of Alcohol, Tobacco, Firearms and
                                                  Explosives



       Subscribed and sworn to before me
       on September 22, 2020:

       _________________________________________
       HON. STEPHEN C. DRIES
       UNITED STATES MAGISTRATE JUDGE




                                                12



         Case 2:20-mj-00434-SCD Filed 08/24/21 Page 17 of 19 Document 2
                                      ATTACHMENT A


       The property to be searched is a Black Samsung Galaxy S20 touchscreen smart phone,

(the “Device”). The Device is currently located at Kenosha Police Department Property ID

Bureau located at 1000 55th St, Kenosha, WI, 53140. The Device is inventoried under case

number 2020-00047576, item number 9.

       This warrant authorizes the forensic examination of the Device for the purpose of

identifying the electronically stored information described in Attachment B.




        Case 2:20-mj-00434-SCD Filed 08/24/21 Page 18 of 19 Document 2
                                        ATTACHMENT B


       1.      All records on the Device described in Attachment A that relate to violations of

Title 18, United States Code, Sections 922(a)(6) and (g)(3) and involve Nygil A. MCDANIEL

since April 17, 2020, including:


            a. lists of narcotics dealers and related identifying information;
            b. types, amounts, and prices of drug transactions, as well as dates, places, and
               amounts of specific transactions;
            c. any information related to sources of drugs or firearms (including names,
               addresses, phone numbers, or any other identifying information);
            d. any information related to MCDANIEL’s purchase, receipt, or possession of
               firearms during the time he has been prohibited by federal law from possessing
               firearms;
            e. any information recording MCDANIEL’s schedule or travel to the present;
            f. all bank records, checks, credit card bills, account information, and other financial
               records relevant to the sale and/or trade of narcotics and firearms;
            g. photos, videos, IP addresses, contact information, contact lists;
            h. text messages, social media messages and content, SMS messages, iMessage data,
               relating to the sale and/or trade of narcotics and firearms;
            i. electronic mail to include the content of the emails, and associated email
               addresses, relating to the sale and/or trade of narcotics and firearms;
       2.      Evidence of user attribution showing who used or owned the Device at the time
the things described in this warrant were created, edited, or deleted, such as logs, phonebooks,
saved usernames and passwords, documents, and browsing history.

       As used above, the terms “records” and “information” include all of the foregoing items
of evidence in whatever form and by whatever means they may have been created or stored,
including any form of computer or electronic storage (such as flash memory or other media that
can store data) and any photographic form.




        Case 2:20-mj-00434-SCD Filed 08/24/21 Page 19 of 19 Document 2
